Citation Nr: 1038872	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right suprascapular 
disability, claimed as muscle pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGs ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1986 to February 
1989, and from November 1989 to November 2006.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought on appeal.

The Veteran testified during an April 2009 hearing before an RO 
Hearing Officer and during a May 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of each hearing is 
in the claims file. 


FINDINGS OF FACT

1.  The competent clinical evidence does not show that the 
Veteran has a chronic low back disability.  

2.  The competent clinical evidence does not show that the 
Veteran has a chronic right suprascapular disability.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).

2.  A chronic right suprascapular disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a March 2006 
letter to the appellant that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the Veteran's service 
treatment records and VA and private post-service medical 
records.  In May 2009 correspondence, VA requested that the 
Veteran submit additional information about a civilian doctor who 
had treated his right shoulder from 20004 to 2006.  The Veteran 
did not respond.  The Veteran was provided an opportunity to set 
forth his contentions during the April 2009 hearing before an RO 
Hearing Officer and during the May 2010 hearing before the 
undersigned Veterans Law Judge.  

A VA examination with respect to the issues on appeal was 
conducted in June 2007.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination report obtained in this case 
is more than adequate, as it is predicated on a reading of the 
Veteran's claims file and medical records, laboratory findings, 
and examination results.  It considers all of the pertinent 
evidence of record, to include the statements of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to conducting a VA examination with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio; supra.

With respect to the Veteran's claims, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he injured his low back in 1995 in 
Bosnia when dismounting from a vehicle while wearing a rucksack.  
He states that he hit the ground and hurt his back, and was 
medevaced for treatment.  He further indicated that, after 
approximately two weeks, he resumed his duties.  He stated that 
he continued to have back pain but as a squad leader he had to 
perform his duties without complaining.  An April 2009 statement 
from a fellow soldier relates that he had served with the Veteran 
in Bosnia, and witnessed the Veteran injure his back dismounting 
from a vehicle.  He said that the Veteran was medically evacuated 
and he remembered the Veteran then being bedridden for 
approximately 2 weeks while deployed.  The fellow soldier stated 
that he remembered that there were numerous subsequent times when 
the Veteran had to lie on the floor after missions to relieve his 
back, or was unable to perform the next day's mission due to 
chronic back flare-ups.  

The Veteran also contends that he injured his right shoulder 
while serving as a battalion adjutant for the last two years of 
his service, doing a lot of typing, mouse work and administrative 
duties.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection for a low back disability and a right 
suprascapular disability, claimed as muscle pain.  The Board 
finds that the competent medical evidence shows that the Veteran 
does not currently have either disability.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related the Veteran's 
right shoulder.  

The Veteran's service treatment records are negative for 
symptoms, findings or diagnoses related to the low back.  An 
April 2006 private outpatient treatment note relates that the 
Veteran reported he had taken a second job which required lifting 
a lot of TVs, and that his back had begun to hurt.  He had no 
specific incident of injury.  On physical examination, there was 
minimal tenderness along the paravertebral muscles of the lower 
lumbosacral spine.  Range of motion was good in all directions, 
straight leg test was negative, and neurological function of the 
lower extremities was within normal limits.  The pertinent 
impression was musculoskeletal low back pain.  

On a May 2006 military retirement report of medical history, the 
Veteran indicated that he had, or had had, recurrent back pain or 
any back problem.  The examiner noted that the Veteran reported a 
lower back injury while marching, that resolved with muscle 
relaxers.  On a May 2006 retirement report of medical assessment, 
the Veteran indicated that since his last medical 
assessment/physical examination, he had been seen or treated by a 
health care provider, admitted to a hospital, or had surgery for 
back (lower) pain.  The report of the corresponding May 2006 
retirement medical examination provides that the Veteran's spine, 
other musculoskeletal, was normal on clinical evaluation.  It 
identifies no relevant defects or diagnoses.  

The report of a June 2007 post-service VA general medical 
examination provides that the examiner reviewed the Veteran's 
claims file, and sets forth the relevant history, subjective 
complaints, radiographic results, and examination results.  The 
Veteran's right shoulder and spine each had full range of motion 
with no pain or fatigability.  The resulting pertinent diagnoses 
were lumbar back pain and right suprascapular pain with keyboard 
and mouse activities, muscular in nature.  

A February 2009 VA outpatient treatment note provides a pertinent 
impression of shoulder pain and back pain - possibly related to 
lifting weights and position while using a mouse.  He was 
encouraged to cut down the duration of mouse use and do physical 
therapy for the back, which he declined.  

The foregoing medical records constitute highly probative 
evidence that the Veteran does not have a low back diagnosis or a 
right shoulder diagnosis other than pain, as they were based on 
current examination results, the Veteran's own history, and, in 
the case of the VA examination, a review of the medical records 
in the claims file.  

In this regard, the Board observes that pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  While the Veteran complains of low back 
and right shoulder pain, pain alone is not a disability.  
Significantly, the medical evidence contains no low back or right 
shoulder diagnosis other than pain. 

The Board recognizes the Veteran's claims that he has a low back 
disability and right suprascapular disability.  Lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes that 
the Veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge, such as symptoms.  
See Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

As a layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  Thus, his own contentions do not constitute 
competent medical evidence that he has a low back disability or a 
right suprascapular disability.  

The Board does not doubt the Veteran's credibility as to his 
reported symptoms.  Nevertheless, the medical evidence before the 
Board, including VA treatment and examination reports, provides 
no clinical confirmation that he has the claimed disabilities. 

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no valid 
claim.  The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no clinical confirmation of a low 
back disability or a right suprascapular disability, service 
connection must be denied.  


ORDER

Service connection for a low back disability is denied.

Service connection for a right suprascapular disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


